Per Curiam: This is a special assessment proceeding brought by the defendant in error for curbing with curbstones, grading and paving West Madison street from Paulina street to Western avenue. The ordinance, under which the special assessment was levied, does not specify the size or quality of the flat stones, on which the curb-stones are' to be bedded, and is objected to upon that ground. This objection was sustained in Lusk v. City of Chicago, 176 Ill. 207, and Davidson v. City of Chicago, 178 id. 582. For the reasons stated in the above mentioned cases, the judgment of confirmation here is reversed, and the cause is remanded for further proceedings in accordance With the views expressed in those cases. Reversed and remanded.